DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on October 26, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-3, 5-20, and 23 are pending. Claims 4, 21, and 22 are cancelled.

Terminal Disclaimer
The terminal disclaimers filed on October 26, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,089,487 and 10,245,232 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art references, alone or in combination do not teach or fairly suggest the microsphere as claimed in the instant claim 1; in particular, wherein the microsphere of claim 1 has a moisture gain of less than 0.5% at 90% relative humidity. The closest prior art teachings are the combined teachings of Satomi et al. (US 2010/0167052 A1; of record), Batycky et al. (U 2003/0129250 A1; of record), and Larhrib et al. (US 2006/0057213 A1; of record), and evidenced by Adi et al. (Journal of Aerosol Science; of record), which are set forth in detail in the previous Office Action. 
The combined teachings of Satomi, Batycky, and Larhrib (and evidenced by Adi), however, do not teach or fairly suggest a microsphere as claimed in the instant claim 1, particularly wherein the microsphere of claim 1 has a moisture gain of less than 0.5% at 90% relative humidity; and there is no .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-20, and 23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616